Hill, C. J.
1. Where,- on the trial of an accusation under section 116 of the Penal Code, which makes it a misdemeanor for a father wilfully and voluntarily to abandon his child, leaving it in a dependent condition, the sole issue was as to his marriage to the mother, she was a competent witness to prove not only the abandonment, but also the marriage. Murphy v. State, 50 Ga. 150.
2. Where a marriage in this State is in question on a trial for violation of section 116 of the Penal Code, proof by one witness of the marriage in fact is sufficient, without evidence as to the authority of the person officiating, or of a compliance with the statutory requirements on the subject of marriage. Dale v. State, 88 Ga. 552, 556 (15 S. E. 287).
3. No specific error of law is complained of, and the evidence supports the verdict. Judgment aflvrmed.